EXHIBIT 10.2

 
 
Chase
Line of Credit Note
 
 
$35,000,000.00
 
Date: July 12, 2006



Promise to Pay. On or before July 12, 2007, for value received, WesBanco, Inc.
(the "Borrower") promises to pay to JPMorgan Chase Bank, N.A., whose address is
120 South La Salle Street, 6th Floor, Chicago, IL 60603-3403 (the "Bank") or
order, in lawful money of the United States of America, the sum of Thirty-Five
Million and 00/100 Dollars ($35,000,000.00) or such lesser sum as is indicated
on Bank records, plus interest computed on the basis of the actual number of
days elapsed in a year of 360 days at "the Adjusted LIBOR Rate" (the "Note
Rate") and at the rate of 3.00% per annum above the Note Rate, at the Bank's
option, upon the occurrence of any default under this Note, whether or not the
Bank elects to accelerate the maturity of this Note, from the date such
increased rate is imposed by the Bank.


"Adjusted LIBOR Rate" means, with respect to the relevant Interest Period, the
sum of (i) the Applicable Margin plus (ii) the quotient of (a) the LIBOR Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.


"Applicable Margin" means 0.90% per annum.


"Business Day" means a day (other than a Saturday or Sunday) on which banks
generally are open in Illinois and/or New York for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market.


"Interest Period" means each consecutive one month period, the first of which
shall commence on the date of this Note, ending on the day which corresponds
numerically to such date one (1) month thereafter, provided, however, that if
there is no such numerically corresponding day in such first succeeding month,
such Interest Period shall end on the last Business Day of such first succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.


"LIBOR Rate" means with respect to any LIBOR advance for any Interest Period,
the interest rate determined by the Bank by reference to Page 3750 of the
Moneyline Telerate Service ("MTS") (or on any successor or substitute page of
the MTS, or any successor to or substitute for the MTS, providing rate
quotations comparable to those currently provided on Page 3750 of the MTS, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) to
be the rate at approximately 11:00 a.m. London time, two Business Days prior to
the commencement of the Interest Period for the offering by the Bank's London
office, of dollar deposits in an amount comparable to such LIBOR advance with a
maturity equal to such Interest Period. If no LIBOR Rate is available to the
Bank, the applicable LIBOR Rate for the relevant Interest Period shall instead
be the rate determined by the Bank to be the rate at which the Bank offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the principal
amount outstanding on such date and having a maturity equal to such Interest
Period.


"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.


"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Bank) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the advances evidenced by this Note, then, upon notice to the Borrower by
the Bank, the outstanding principal amount, together with accrued interest and
any other amounts payable to the Bank under this Note or the Related Documents
shall be repaid (a) immediately upon the Bank's demand if such change or
compliance with such requests, in the Bank's judgment, requires immediate
repayment, or (b) at the expiration of the last Interest Period to expire before
the effective date of any such change or request.
 
 

 
If the Bank determines that quotations of interest rates for the relevant
deposits referred to in the definition of Adjusted LIBOR Rate are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the interest rate as provided in this Note, then the Bank shall
forthwith give notice of such circumstances to the Borrower, whereupon (i) the
obligation of the Bank to make advances evidenced by this Note shall be
suspended until the Bank notifies the Borrower that the circumstances giving
rise to the suspension no longer exists, and (ii) the Borrower shall repay in
full the then outstanding principal amount of each advance evidenced by this
Note, together with accrued interest, on the last day of the then current
Interest Period.


In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.


Interest will be computed on unpaid principal balance from the date of each
borrowing.


Until maturity, the Borrower will pay consecutive quarterly installments of
interest only commencing October 12, 2006.


The Borrower will pay, without setoff, deduction, or counterclaim, the Bank at
the Bank's address above or at such other place as the Bank may designate in
writing. If any payment of principal or interest on this Note shall become due
on a day that is not a Business Day, the payment will be made on the next
succeeding Business Day. In addition, the Borrower will make those additional
payments required by the Credit Agreement. The term "Business Day" in this Note
means a day other than a Saturday, Sunday or any other day on which national
banking associations are authorized to be closed. Payments shall be allocated
among principal, interest and fees at the discretion of the Bank unless
otherwise agreed or required by applicable law. Acceptance by the Bank of any
payment that is less than the payment due at that time shall not constitute a
waiver of the Bank's right to receive payment in full at that time or any other
time.


Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note, the Borrower hereby authorizes the Bank to initiate debit
entries to Account Number 707505566 at the Bank and to debit the same to such
account. This authorization to initiate debit entries shall remain in full force
and effect until the Bank has received written notification of its termination
in such time and in such manner as to afford the Bank a reasonable opportunity
to act on it. The Borrower represents that the Borrower is and will be the owner
of all funds in such account. The Borrower acknowledges (1) that such debit
entries may cause an overdraft of such account which may result in the Bank’s
refusal to honor items drawn on such account until adequate deposits are made to
such account; (2) that the Bank is under no duty or obligation to initiate any
debit entry for any purpose; and (3) that if a debit is not made because the
above-referenced account does not have a sufficient available balance, or
otherwise, the payment may be late or past due.


Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower's obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest of
maturity, the occurrence of any default, or the occurrence of any event that
would constitute a default but for the giving of notice or the lapse of time or
both until the end of any grace or cure period, the Borrower may borrow, pay
down and reborrow under this Note subject to the terms of the Related Documents.


Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note. This Note is issued pursuant and entitled to the benefits of that
certain Credit Agreement by and between the Borrower and the Bank, dated July
12, 2006, and all replacements thereof (the "Credit Agreement") to which
reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made and is to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.




 
 

     
Borrower:
   Address:  One Bank Plaza  WesBanco, Inc.    
Wheeling, WV 26003
   

 
 By:
 /s/ Robert H. Young      Robert H. Young  EVP - CFO    Printed Name  Title    
   
Date Signed:
  July 12, 2006

 
 
2
N.C. Shouse OH000002000050731